PER CURIAM:
By a split vote the panel affirmed the judgment of the district court denying a preliminary injunction enjoining the tender offer of NX Acquisition Corporation, et al. for alleged noncompliance with the Williams Act and the regulations thereunder. IU International Corporation v. NX Acquisition Corp., 840 F.2d 220 (4 Cir.1988). Thereafter a majority of the court voted to reconsider the case in banc.
The case has been reconsidered in banc by a consideration of the briefs and panel opinions. A majority of the in banc court has voted to affirm the judgment of the district court for the reasons set forth in the majority panel opinion. Judges Winter, Russell and Sprouse dissent. They would reverse for the reasons set forth in the dissenting panel opinion.
The mandate shall issue forthwith.
AFFIRMED.